OPINION OF THE COURT
LARSEN, Justice.
The Orphans’ Court entered a decree terminating appellant’s parental rights in her child. Appellant contends that the evidence was insufficient to support the decree. After carefully reviewing the record, we find appellant’s contention to be without merit. Appellant’s continued incapacity has caused her child to be without essential parental care and such incapacity cannot or will not be remedied. See In re William L., 477 Pa. 322, 383 A.2d 1228 (1978), cert. denied, 439 U.S. 880, 99 S.Ct. 217, 58 L.Ed.2d 192 (1978); 1 P.S. § 311(2). The determination of the Orphans’ Court is supported by competent evidence and will not be reversed. See In re J. L. Z., 7 Pa. 492, 421 A.2d 1064 (1980).
Decree affirmed. Each party to pay own costs.
NIX, J., filed a dissenting opinion.